Citation Nr: 0001702	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to 
December 1991.

The instant appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which reduced the disability 
evaluation of the veteran's service-connected anxiety 
disorder from 100 percent to 70 percent disabling.


FINDINGS OF FACT

1. By rating decision of June 1997, the RO reduced the 
veteran's evaluation for an anxiety disorder from 100 
percent, which had been in effect since December 18, 1992, to 
70 percent, effective September 1, 1997.

2.  There has not been an improvement in the veteran's 
service-connected anxiety disorder that is demonstrated to be 
permanent.


CONCLUSION OF LAW

Restoration of the 100 percent evaluation for the veteran's 
service-connected anxiety disorder is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.343(a), 3.344(c), 
4.1, 4.2, 4.10, 4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in substance, that a reduction in the 
disability evaluation of her service-connected anxiety 
disorder was not warranted as she continued to have 
significant difficulties with school and employment due to 
her anxiety disorder.

In a March 1994 rating decision the veteran was awarded a 100 
percent disability evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9400 for an anxiety disorder, effective 
December 18, 1992.  Based on a February 1997 VA examination 
and VA treatment records dated from April 1996 to April 1997, 
in an April 1997 rating decision, the RO proposed to reduce 
the veteran's disability evaluation for her anxiety disorder 
to 70 percent.  See 38 C.F.R. § 3.105(e) (1999).  By final 
rating decision in June 1997, the veteran's disability 
evaluation was reduced to 70 percent, effective September 1, 
1997.

The Board notes that according to the provisions of 38 C.F.R. 
§ 3.105(e), the proper effective date for the reduction 
should have been September 30, 1997, as the veteran was 
notified of the final rating action by letter dated July 8, 
1997, and 38 C.F.R. § 3.105(e) provides that "the award will 
be reduced . . . effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating expires."  Id.  However, this point is 
moot, as the Board in this decision will grant the veteran's 
claim for restoration of the 100 percent disability rating. 

The Board is aware that 38 C.F.R. § 3.344(a) and (b), 
regarding stabilization of disability evaluations, do not 
apply in this case because the 100 percent evaluation was in 
effect for less than five years.  See Smith v. Brown, 5 Vet. 
App. 335 (1993); 38 C.F.R. § 3.344(c) (1999).  Those 
provisions require that examinations less full and complete 
than those in which the payments were authorized or continued 
will not be used as a basis of reduction.  As regards 
ratings, like the 100 percent rating at issue in this case, 
which have been in effect less than 5 years, 
"[r]eexaminations disclosing improvement . . . will warrant 
reduction in rating.  38 C.F.R. § 3.344(c) (1999).  The Board 
further notes that the veteran has argued that restoration is 
warranted based on 38 C.F.R. § 4.16(c) (1996); however, that 
regulation does not apply in this case as 38 C.F.R. § 4.16(c) 
was rescinded effective November 6, 1996, prior to the time 
the claim on appeal was filed.

In cases where 38 C.F.R. § 3.344(a) is inapplicable, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has indicated that 
consideration must be given to 38 C.F.R. § 4.1 (requires each 
disability be viewed in relation to its history); 38 C.F.R. 
§ 4.2 (requires examination reports to be interpreted in 
light of the whole recorded history and requires 
consideration of each disability from the point of view of 
the veteran working or seeking work); 38 C.F.R. § 4.10 
(requires determination of the ability of the affected part 
of the body to function under the ordinary conditions of 
daily life, including employment); and 38 C.F.R. § 4.13 
(requires the rating agency to assure itself, when any change 
in evaluation is to be made, that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms).  Brown v. Brown, 5 Vet. App. 413, 420-
21 (1993).

The Court further stated that it was VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that "not only must 
it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  Id. at 
421.

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board 
also is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist her 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  The Board is thus 
required to establish, by a preponderance of the evidence and 
in compliance with the aforementioned regulations, that the 
evidence weighs against the claim for restoration in order to 
uphold a rating reduction.  Brown, 5 Vet. App. at 421.  The 
Board finds that a preponderance of the evidence does not 
show that a rating reduction was warranted.

Pertinent regulations provide that once rated as totally 
(100%) disabled, a veteran will not have her rating reduced 
without a showing of material improvement:

a)  General.  Total disability ratings . 
. . will not be reduced . . . without 
examination showing material improvement 
in physical or mental condition.  
Examination reports showing material 
improvement must be evaluated in 
conjunction with all the facts of the 
record, and consideration must be given 
particularly to whether the veteran 
attained improvement under the ordinary 
conditions of life, i.e., while working 
or actively seeking work or whether the 
symptoms have been brought under control 
by prolonged rest, or generally, by 
following a regimen which precludes work, 
and, if the latter, reduction from total 
disability ratings will not be considered 
pending reexamination after a period of 
employment (3 to 6 months).

38 C.F.R. § 3.343(a) (1999).

In the appellant's case, the VA failed to show, through an 
examination, as required by section 3.343(a), that the 
appellant had materially improved, based on the record and 
under the ordinary conditions of life.  See Hohol v. 
Derwinski, 2 Vet. App. 169 (1992); Karnas v. Derwinski,1 Vet. 
App. 308 (1991).  The regulation provides that VA must 
compare the examination which purports to show that the 
veteran's condition has materially improved with the last 
examination continuing her 100% rating.

A comparison of the VA examination report of February 14, 
1997 (1997 examination), upon which the reduction was in part 
based, with the next-to-the-last examination of September 10, 
1993 (1993 examination), upon which the 100% rating was in 
part based, shows no indication of material improvement.  The 
examinations were performed by the same physician, and he 
diagnosed the appellant at the end of both examination 
reports with "chronic anxiety neurosis, moderate to 
severe."  Furthermore, the veteran's symptoms were nearly 
identical in each examination.  Both mental status 
evaluations showed "extreme" or "high" anxiety and 
pressured speech.  The 1993 examination noted that she had 
borderline looseness of association and that she had 
difficulty keeping track of what she was saying.  Similarly, 
the 1997 examination noted her conversation was irrelevant 
and circumstantial at times.  Both examinations noted that 
her mood was depressed, that there was no evidence of 
psychosis, and that her cognitive functions were intact.  The 
1997 examination did note that the veteran was doing "fairly 
well in school" and was a full time student, and the 
examiner did assign a Global Assessment of Functioning (GAF) 
score of 70.  However, the examiner did not comment on the 
veteran's employability.  The 1993 examiner had concluded 
that the veteran was likely not "capable of any gainful 
employment in the near future."

Even if any differences between the two examinations should 
qualify as "material improvement," and the Board does not 
believe it does, such a finding cannot be supported when 
considered in conjunction with all the medical evidence of 
record as required by 38 C.F.R. § 3.343(a), especially since 
outpatient reports from the Gainesville, Florida, VA Medical 
Center (MC) indicate that appellant's condition remained 
essentially the same since 1992.  While certain records in 
1996 indicated that the veteran's depressive symptomatology 
had improved, these records also questioned whether her more 
complex and core issues had been resolved.  

The Board acknowledges that a May 1997 summary at the time of 
her termination from individual therapy noted she had 
achieved "a great deal of success in decreasing her anxiety 
and depression overall", that she had decreased her 
complaints of obsessive behaviors, and that she had increased 
her ability to cope.  However, that record also identified 
"[o]ngoing issues and difficulties" as "continuing and 
significant (by report) academic difficulties that appear to 
be related to her diagnosis of a learning disability, 
complaints of sexual dysfunction and difficulty establishing 
meanin[g]ful relationships, continued pressured speech that 
is often irrelevant and circumstantial, and continued 
episodes of depression and anxiety."  The fact that the 
veteran's service-connected anxiety disability did not 
improve is borne out by the findings of an October 1997 
psychodiagnostic evaluation which resulted in a diagnosis of 
generalized anxiety disorder with a current GAF of 55 and a 
GAF high in the past year also of 55.

Significantly, neither the 1997 examination nor the VA 
outpatient treatment records show improvement in the 
appellant's condition "while working or actively seeking 
work" as required by 38 C.F.R. § 3.343(a).  Section 3.343(a) 
provides that VA, when evaluating medical examinations 
showing material improvement, must give consideration to 
whether the veteran attained improvement under the "ordinary 
conditions of life, i.e., while working or actively seeking 
work," or whether the symptoms improved because of prolonged 
rest or a "regimen which precludes work."  If the symptoms 
improved because of rest, and not under the ordinary 
conditions of life, as is the case here, a veteran's total 
disability cannot be reduced until "reexamination after a 
period of employment (3 to 6 months)."  38 C.F.R. § 3.343(a) 
(1999).  No evidence suggests that appellant was working or 
seeking work.  In fact, the 1997 examination, the VA 
outpatient reports, and the veteran's testimony during her 
February 1998 personal hearing indicate that appellant was 
not working or seeking work but was a part-time college 
student.

In this regard, a May 1997 letter from the veteran's VA 
vocational case manager stated that the veteran "may have 
difficulties in social and industrial settings that may 
hamper her from working to supplement her income at this 
time."  The case manager added that while "[the veteran] is 
pursuing her education, it is doubtful that she will be able 
to work if the need arises."  Also, an April 1997 letter 
from the Assistant Dean of Student Services at the University 
of Florida noted that the veteran was self-identified as an 
individual with a disability and had been receiving 
accommodations like extended time on all examinations, 
quizzes, and in-class written assignments; the assistance of 
a notetaker and an academic tutor; and permission to tape 
record lectures.  

In view of these findings, and together with the appellant's 
current complaints, which have remained essentially 
unchanged, the Board is of the opinion that the medical 
evidence of record does not demonstrate sustained improvement 
and, therefore, is insufficient to justify a reduction of the 
100 percent disability rating for her service-connected 
anxiety disorder.  Accordingly, restoration of a 100 percent 
disability rating is warranted, effective from September 1, 
1997, the date of reduction.


ORDER

A claim for restoration of a 100 percent disability 
evaluation for an anxiety disorder is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

